Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Claims 1-10 are presented for examination.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooray et al., US Pub. No.20210142876.
As to claim 1, Cooray discloses a computer program product for an online host platform verifying an identification of a cannabis purchasing individual, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured, when executed by a computer processor to: 
host, through a computer server, the online host platform, wherein the online host platform is part of a computer network; generate and host user interfaces for a plurality of user accounts, wherein the plurality of user accounts communicate with the computer server through the computer network and receive by the computer server from one of the plurality of user accounts, identity data of the cannabis purchasing individual (multiple computing devices 130 in communication with the electronic medical cannabis prescription fulfillment system 110 via the network 150, see abstract, fig.1, [0068] to [0070]);
determine by the computer server, whether the identity data of the cannabis purchasing individual raises a flag associated with the cannabis purchasing individual and generate for display through the user interfaces, the flag associated with the cannabis purchasing individual (triggering to require additional verification data when it receives a request order from a user account 320 that exceeds the prescribed dosage, see [0082] to [0086]).As to claim 2, Cooray discloses computer readable program code configured to: provide, through respective user interfaces, an input field for respective users to enter customized user defined rules for identifying customers (see [0083] to [0088]). As to claim 3, Cooray discloses wherein the determination is based on the identity data breaking one of the user defined rules (see [0098] to [0087]). As to claim 4, Cooray discloses wherein the flag is raised based on the identity data being inconsistency provided to two or more of the plurality of user accounts (see [0084] to [0088]). As to claim 5, Cooray discloses configured to: request additional information from the individual to verify the identity of the individual (see [0083] to [0085]). 

Claims 6-10 are rejected for the same reasons set forth in claims 1-5 respectively.

Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458